Lundberg Stratton, J.,
dissenting.
{¶ 14} I respectfully dissent from the decision that the issue in this case is moot. Instead, I would affirm the judgment of the court of appeals.
{¶ 15} I believe that Todd acted diligently by filing his case on June 23, 2006, more than four months before the November 2006 election. At that time, there was no need to request an expedited ruling. In September, when it became obvious to him that the court of appeals was not going to rule in time for the November election, he appropriately moved for an expedited briefing schedule so that the election could be scheduled in February 2007. The court had ample time to decide the case before the February election.
(¶ 16} Instead, the court of appeals ignored the September 2006 motions, denied summary judgment motions in January 2007, and did not grant the writ of mandamus until April 2007, well beyond the February election. The subject of the petition, to surrender the village’s corporate powers, has not expired or become moot. Therefore, if there is a sufficient number of signatures verified and the village otherwise determines that the petition is valid, this matter should be scheduled for the next appropriate special election date.
{¶ 17} Todd did all he could to have the court proceed in a timely manner. He could not force the court to do its job timely. He should not have had to resort to a mandamus action in this court in order to force the court of appeals to timely act. The delay is the fault of the court of appeals. • A court should give priority to election cases, especially those accompanied by a request to expedite. There is no reason for a court to delay ruling on an election case for ten months.
Allison & Blasdell and J. Bradley Allison, for appellee.
Judith A. Carlin, Solicitor, Village of New Waterford, for appellants.
{¶ 18} By declaring the issue moot, the majority sanctions the dilatory conduct of courts that delay ruling, especially in election cases where time is of the essence, and it punishes the public, which is powerless once the challenger tries to get the court’s attention with a request to expedite. I believe that this decision sends the wrong message to the electorate and the judiciary.
{¶ 19} Consequently, I would affirm the judgment of the court of appeals granting the writ of mandamus ordering the mayor and Village Council of New Waterford to determine whether there are sufficient signatures and whether the petition is otherwise valid and, if so, to fix a date for a special election. I would urge all courts to treat election cases in a timely fashion because timely adjudication is crucial to the orderly election process.